DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0073941 (hereinafter Brink).
As per claim 15, Brink teaches a method comprising receiving a transaction from a first device (Brink; Figure 4 Item 404) at a first interface (Brink; Figure 4 – Interface between Host Bus 401 and Host Disk Adapter 408, Paragraph [0017]) of an accelerator (Brink; Figure 4 Item 408); determining at the accelerator whether the transaction is an acceleration transaction (Brink; Paragraph [0021]); based at least in part on determining that the transaction is the acceleration instruction, processing the transaction at a logic (Brink; Figure 4 Item 416) of the accelerator; and based at least in part on determining that the transaction is a storage instruction, transmitting the transaction from the first interface of the accelerator to a second device (Brink; Figure 4 Items 410) using a second interface (Brink; Figure 4 Item 424) of the accelerator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0073941 (hereinafter Brink) in view of US Patent No. 10,860,508 (hereinafter Bolkhovitin).
As per claim 1, Brink teaches a system comprising: a first interface (Brink; Figure 4 – Interface between Host Bus 401 and Host Disk Adapter 408, Paragraph [0017]) for communicating with a processor (Brink; Figure 4 Item 404); a second interface (Brink; Figure 4 Item 424) for communicating with a storage device (Brink; Figure 4 Items 410); an accelerator (Brink; Figure 4 Item 416) to execute an acceleration instruction (Brink; Paragraph [0016]), the accelerator implemented using hardware; and the storage device, including: an endpoint of the storage device for communicating with the accelerator (Brink; Paragraph [0016]); a controller (Brink; Figure 4 Item 411) to manage operations of the storage device; storage to store data (Brink; Figure 4 Item 410); wherein a storage instruction is transmitted from the first interface to the second interface (Brink; Paragraph [0021]).
Brink does not teach a storage device acceleration manager to assist the accelerator in executing the acceleration instruction.
However, Bolkhovitin teaches a storage system in which a storage device includes a storage device acceleration manager to assist the accelerator in executing the acceleration instruction (Bolkhovitin; Figure 1B Item 121) to assist the acceleration module in executing the acceleration instruction (Bolkhovitin; Col 19 Lines 24 – 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brink to include the storage device acceleration manager because doing so allows for operational savings (Bolkhovitin; Col 19 Lines 47 – 49).

As per claim 2, Brink also teaches a first bridge including the first interface (Brink; Paragraph [0017]), the first bridge bridging communications between the processor and the accelerator (Brink; Paragraph [0017]); and a second bridge including the second interface, the second bridge bridging communications between the accelerator and storage device (Brink; Figure 4 Item 424, Paragraph [0021]).

As per claim 8, Brink teaches an accelerator (Brink; Figure 4 Item 408) implemented using hardware, comprising: a logic to execute an acceleration instruction (Brink; Figure 4 Item 416); a first interface (Brink; Figure 4 – Interface between Host Bus 401 and Host Disk Adapter 408, Paragraph [0017]) for communication with a processor (Brink; Figure 4 Item 404); a second interface (Brink; Figure 4 Item 424) for communicating with a storage device (Brink; Figure 4 Item 410), wherein a storage instruction is transmitted from the first interface to the second interface (Brink; Paragraph [0021]).
Brink does not teach the storage device including a storage device acceleration manager to assist the accelerator in executing the acceleration instruction.
However, Bolkhovitin teaches a storage system in which a storage device includes a storage device acceleration manager to assist the accelerator in executing the acceleration instruction (Bolkhovitin; Figure 1B Item 121) to assist the acceleration module in executing the acceleration instruction (Bolkhovitin; Col 19 Lines 24 – 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brink to include the storage device acceleration manager because doing so allows for operational savings (Bolkhovitin; Col 19 Lines 47 – 49).

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0073941 (hereinafter Brink) in view of US Patent No. 10,860,508 (hereinafter Bolkhovitin), and further in view of US Patent Application Publication No. 2017/0091127 (hereinafter Khan).
As per claim 3, Brink in combination with Bolkhovitin teaches the device as described per claim 1 (see rejection of claim 1 above).  Brink also teaches wherein the accelerator (Brink; Figure 4 Item 408) includes the first interface (Brink; Figure 4 – Interface between Host Bus 401 and Host Disk Adapter 408, Paragraph [0017]) and the second interface (Brink; Figure 4 Item 424); and the storage device includes a Solid State Drive (SSD) (Brink; Paragraph [0014]).
Brink in combination with Bolkhovitin does not teach wherein the accelerator is implemented using a FPGA.
However, Khan teaches a storage acceleration system in which an accelerator (Khan; Figure 5 Item 580) is implemented using an FPGA (Khan; Figure 5 Item 580, Paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brink in combination with Bolkhovitin to include the FPGA because doing so allows for system design flexibility.

As per claim 9, Brink in combination with Bolkhovitin teaches the device as described per claim 8 (see rejection of claim 8 above).
Brink in combination with Bolkhovitin does not teach wherein the accelerator is implemented using a FPGA.
However, Khan teaches a storage acceleration system in which an accelerator (Khan; Figure 5 Item 580) is implemented using an FPGA (Khan; Figure 5 Item 580, Paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brink in combination with Bolkhovitin to include the FPGA because doing so allows for system design flexibility.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0073941 (hereinafter Brink) in view of US Patent Application Publication No. 2017/0091127 (hereinafter Khan).
As per claim 16, Brink teaches the method as described per claim 15 (see rejection of claim 15 above).
Brink does not teach wherein the accelerator is implemented using a Field Programmable Gate Array (FPGA).
However, Khan teaches a storage acceleration system in which an accelerator (Khan; Figure 5 Item 580) is implemented using an FPGA (Khan; Figure 5 Item 580, Paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brink to include the FPGA because doing so allows for system design flexibility.

Allowable Subject Matter
Claims 4 – 7, 10 – 14, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 – 7 and 10 – 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein: the upstream interface includes an FPGA endpoint; the downstream interface includes a FPGA root port, the FPGA root port supporting a configuration space; the acceleration module includes a first physical function (PF), a second PF, and a downstream filter associated with the FPGA root port, the downstream filter configured to intercept a first acceleration instruction received from the SSD and deliver the first acceleration instruction to the acceleration module; the acceleration module is configured to request a first block of host system addresses from the processor for the first PF and to request a second block of host system addresses from the processor for the second PF; and the acceleration module is configured to forward a first transaction received from the processor to the SSD and to forward a second acceleration instruction received from the processor to the acceleration module, the first transaction being associated with a first identifier of the first PF and the second acceleration instruction being associated with a second identifier of the second PF, as required by dependent claims 4 and 10, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an acceleration system in which commands are sent to storage controllers which assist in completing the commands, but does not teach the details of the physical functions and filters required by dependent claims 4 and 10.
Claims 5 – 7 and 11 – 14 would also be allowable because of their dependence, either directly or indirectly, upon one of allowed dependent claims 4 or 10.

Claims 17 – 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein: receiving the transaction from the first device at the acceleration module includes receiving a first transaction from a processor at an endpoint of the acceleration module; determining at the acceleration module whether the transaction is the acceleration instruction includes determining whether the first transaction includes a tag with an identifier of a first physical function (PF) of the acceleration module; and delivering the transaction to the second device includes delivering the first transaction to a storage device using a root port of the acceleration module, as required by dependent claim 17, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an acceleration system in which commands are sent to storage controllers which assist in completing the commands, but does not teach determining whether the command includes a tag of a physical function, as required by dependent claim 17.
Claims 18 – 20 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181